DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 have been examined.
P = paragraph, e.g. p5 = paragraph 5.

Comments/Remarks:
Transferring updated/changed maps between autonomous vehicles is well known in the art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-21 are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Gariepy et al. USPAP 2019/0360,835.
As per claims 1 and 14, Gariepy discloses a method/system comprising:
receiving, by one or more processors of a server computing device from one or more first processors of a first vehicle, first information identifying a location and environmental information collected at that location by the vehicle; incorporating, by the one or more processors, the first information into an environmental map in order to update the environmental map (fig’s 6, 8, 7, 4; p’s 9-0, 16-17; claims 12-13; p’s 5, 8; ab; p’s 94, 70, 99; claim 6); and
Gariepy discloses via figure 6:

    PNG
    media_image1.png
    1007
    537
    media_image1.png
    Greyscale

providing, by the one or more processors to one or more second processors a second vehicle, updated environmental map information based on the updated environmental map in order to allow the second vehicle to use the updated environmental map information to control the second vehicle in an autonomous driving mode (p’s 9-0, 16-17; claims 6 and 12-13; p’s 5, 8; ab; fig’s 6, 8, 7, 4; p’s 94, 70, 99).
Gariepy discloses via p’s 9-10:
[0009] According to some embodiments, the method further comprises transmitting the updated map to a second self-driving vehicle.
[0010] According to some embodiments, transmitting the updated map to the second self-driving vehicle comprises transmitting the updated map to a fleet-management system and subsequently transmitting the map from the fleet-management system to the second vehicle.
As per claims 2 and 15, Gariepy discloses wherein the updated environmental map information is provided in order to allow the second vehicle to replace or update a local copy of the environmental map information (p’s 94, 70, 99, 9-10, 16-17; claims 6 and 12-13; p’s 5, 8; ab; fig’s 6, 8, 7, 4) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Gariepy discloses via p10:
[0010] According to some embodiments, transmitting the updated map to the second self-driving vehicle comprises transmitting the updated map to a fleet-management system and subsequently transmitting the map from the fleet-management system to the second vehicle.
As per claims 3 and 16, Gariepy discloses wherein the environmental information includes a relative humidity level for the location (fig’s 6, 8, 8, 7, 4; p’s 94, 70, 99, 9-10, 16-17; claims 6 and 12-13; p’s 5, 8; ab) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Gariepy discloses via figure 8:

    PNG
    media_image2.png
    765
    460
    media_image2.png
    Greyscale


As per claims 4 and 17, Gariepy discloses wherein the environmental information includes a temperature for the location (ab; fig’s 6, 8, 7, 4; p’s 94, 70, 99, 9-10, 16-17; claims 6 and 12-13; p’s 5, 8) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein.
As per claim 5, Gariepy discloses estimating a dew point for the location based on the relative humidity level and the temperature, and wherein updating the environmental map further includes incorporating the estimated dew into the environmental map (claims 6 and 12-13; p’s 9-10, 16-17; p’s 5, 8; ab; fig’s 6, 8, 7, 4; p’s 94, 70, 99) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Gariepy discloses via fig 8:

    PNG
    media_image2.png
    765
    460
    media_image2.png
    Greyscale


As per claims 6 and 18, Gariepy discloses wherein the environmental information includes dew point information for the location (p’s 9-10, 16-17; p’s 5, 8; ab; fig’s 6, 8, 7, 4; p’s 94, 70, 99; claims 6 and 12-13) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein.
As per claims 7 and 19, Gariepy discloses wherein providing the updated environmental map information includes providing only changes made to the environmental map within a predetermined period of time (p’s 91, 94, 70, 99, 9-10, 16-17; claims 6 and 12-13; p’s 5, 8; ab; fig’s 6, 8, 7, 4) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Gariepy discloses via p91:
[0091] According to some embodiments, any or all of the steps 616, 618, or 620 may be run concurrently or in any other order. At step 618, the vehicle senses features of the facility within the vehicle's peripheral environment. For example, this may be done at the same time that the vehicle is navigating according to the step 616. The features may be sensed by the vehicle's sensors, and, using a processor on the vehicle, located relative to the map stored in the vehicle's memory and/or media. In some cases, the features may include the infrastructure of the facility such as walls, doors, structural elements such as posts, etc. In some cases, the features may include static features, such as stationary machines and shelves. In some cases, the features may include dynamic features, such as other vehicles and human pedestrians.
As per claim 8, Gariepy discloses wherein the predetermined period of time is measured since when a prior updated was last sent out to the one or more second processors (fig’s 6, 8, 7, 4; p’s 94, 70, 99, 9-10, 16-17; claims 6 and 12-13; p’s 5, 8; ab) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein.
As per claim 9, Gariepy discloses wherein providing the updated environmental map information includes providing the entire environmental map for a given area proximate to the second vehicle (p’s 70, 99, 9-10, 16-17; claims 6 and 12-13; p’s 5, 8; ab; fig’s 6, 8, 7, 4; p’s 94) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Gariepy discloses via figure 4:

    PNG
    media_image3.png
    916
    698
    media_image3.png
    Greyscale


As per claims 10 and 20, Gariepy discloses wherein providing the updated environmental map information includes providing information for an area within a certain distance of a current location of the second vehicle (p’s 5, 8; ab; p’s 9-10, 16-17; claims 6 and 12-13; fig’s 6, 8, 7, 4; p’s 94, 70, 99) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Gariepy discloses via abstract:
“As the vehicle navigates, it senses features of an industrial facility using its sensor system, and locates the features relative to the map. Subsequently, the vehicle stores the updated map including the feature on the vehicle's storage medium. The map can then be shared with other vehicles or a fleet-management system.”

As per claim 11, Gariepy discloses wherein the certain distance is a linear distance (ab; fig’s 6, 8, 7, 4; p’s 94, 70, 99, 9-10, 16-17; claims 6 and 12-13; p’s 5, 8) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Gariepy discloses via figure 7:

    PNG
    media_image4.png
    637
    484
    media_image4.png
    Greyscale


As per claim 12, Gariepy discloses wherein the certain distance is a driving distance (claims 6 and 12-13; p’s 9-10, 16-17; p’s 5, 8; ab; fig’s 6, 8, 7, 4; p’s 94, 70, 99) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein.
As per claims 13 and 21, Gariepy discloses wherein providing the updated environmental map information includes providing information relevant to a route that the second vehicle is currently following (p’s 16-17; claims 6 and 9-10, 12-13; p’s 5, 8; ab; fig’s 6, 8, 7, 4; p’s 94, 70, 99) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Gariepy discloses via p’s 10, 16 and 17:
[0010] According to some embodiments, transmitting the updated map to the second self-driving vehicle comprises transmitting the updated map to a fleet-management system and subsequently transmitting the map from the fleet-management system to the second vehicle.
[0016] According to some embodiments, the method comprises transmitting the recipe to a second self-driving vehicle so that the second vehicle can autonomously navigate based on the recipe.
[0017] According to some embodiments, transmitting the recipe to the second self-driving vehicle comprises transmitting the recipe to a fleet-management system and subsequently transmitting the recipe from the fleet-management system to the second vehicle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gariepy et al. USPAP 2019/0360,835, and further in view of Biderman et al. USPAP 2020/0114,753.
As per claims 1 and 14, Gariepy discloses a method/system comprising:
receiving, by one or more processors of a server computing device from one or more first processors of a first vehicle, first information identifying a location and environmental information collected at that location by the vehicle; incorporating, by the one or more processors, the first information into an environmental map in order to update the environmental map (fig’s 6, 8, 7, 4; p’s 9-0, 16-17; claims 12-13; p’s 5, 8; ab; p’s 94, 70, 99; claim 6); and
Gariepy discloses via figure 6:

    PNG
    media_image1.png
    1007
    537
    media_image1.png
    Greyscale

providing, by the one or more processors to one or more second processors a second vehicle, updated environmental map information based on the updated environmental map in order to allow the second vehicle to use the updated environmental map information to control the second vehicle in an autonomous driving mode (p’s 9-0, 16-17; claims 6 and 12-13; p’s 5, 8; ab; fig’s 6, 8, 7, 4; p’s 94, 70, 99).
Gariepy discloses via p’s 9-10:
[0009] According to some embodiments, the method further comprises transmitting the updated map to a second self-driving vehicle.
[0010] According to some embodiments, transmitting the updated map to the second self-driving vehicle comprises transmitting the updated map to a fleet-management system and subsequently transmitting the map from the fleet-management system to the second vehicle.
Gariepy discloses all the limitations of the invention, however, arguendo, if Gariepy is or might be interpreted such that it might not explicitly disclose environmental map, then Biderman discloses environmental map (p’s 201-203, 197-198, 212-213, 216).  If this interpretation is taken, then it would have been obvious to modify Gariepy to include environmental map such as that taught by Biderman in order to have a
map which provides an overview of environmental conditions, the environmental conditions including at least one of a temperature, a humidity, an air quality metric, a wind speed and a wind direction (Biderman, p201).
	Biderman discloses via at least p’s 201-203, 197-198, 212-213, 216
[0201] A further embodiment of any of the foregoing embodiments of the present disclosure may include, wherein the overlaid map provides an overview of environmental conditions, the environmental conditions including at least one of a temperature, a humidity, an air quality metric, a wind speed and a wind direction.
[0202] A further embodiment of any of the foregoing embodiments of the present disclosure may include, wherein the overlaid map provides an overview of environmental conditions, the environmental conditions including a temperature.
[0203] A further embodiment of any of the foregoing embodiments of the present disclosure may include 5, wherein the overlaid map provides an overview of environmental conditions, the environmental conditions including a traffic pattern.
[0197] A further embodiment of any of the foregoing embodiments of the present disclosure may include, wherein the overlaid map provides an overview of environmental conditions.
[0198] A further embodiment of any of the foregoing embodiments of the present disclosure may include, wherein the overlaid map provides an overview of environmental conditions in real time.
 [0212] A further embodiment of any of the foregoing embodiments of the present disclosure may include, wherein the integrated data overlaid on the map provides an overview of environmental conditions.
[0213] A further embodiment of any of the foregoing embodiments of the present disclosure may include, wherein the integrated data overlaid on the map provides an overview of environmental conditions in real time.
[0216] A further embodiment of any of the foregoing embodiments of the present disclosure may include, wherein the integrated data overlaid on the map provides an overview of environmental conditions, the environmental conditions include a traffic pattern.
As per claims 2 and 15, Gariepy discloses wherein the updated environmental map information is provided in order to allow the second vehicle to replace or update a local copy of the environmental map information (p’s 94, 70, 99, 9-10, 16-17; claims 6 and 12-13; p’s 5, 8; ab; fig’s 6, 8, 7, 4) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Gariepy discloses via p10:
[0010] According to some embodiments, transmitting the updated map to the second self-driving vehicle comprises transmitting the updated map to a fleet-management system and subsequently transmitting the map from the fleet-management system to the second vehicle.
As per claims 3 and 16, Gariepy discloses wherein the environmental information includes a relative humidity level for the location (fig’s 6, 8, 8, 7, 4; p’s 94, 70, 99, 9-10, 16-17; claims 6 and 12-13; p’s 5, 8; ab) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Gariepy discloses via figure 8:

    PNG
    media_image2.png
    765
    460
    media_image2.png
    Greyscale


As per claims 4 and 17, Gariepy discloses wherein the environmental information includes a temperature for the location (ab; fig’s 6, 8, 7, 4; p’s 94, 70, 99, 9-10, 16-17; claims 6 and 12-13; p’s 5, 8) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein.
As per claim 5, Gariepy discloses estimating a dew point for the location based on the relative humidity level and the temperature, and wherein updating the environmental map further includes incorporating the estimated dew into the environmental map (claims 6 and 12-13; p’s 9-10, 16-17; p’s 5, 8; ab; fig’s 6, 8, 7, 4; p’s 94, 70, 99) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Gariepy discloses via fig 8:

    PNG
    media_image2.png
    765
    460
    media_image2.png
    Greyscale


As per claims 6 and 18, Gariepy discloses wherein the environmental information includes dew point information for the location (p’s 9-10, 16-17; p’s 5, 8; ab; fig’s 6, 8, 7, 4; p’s 94, 70, 99; claims 6 and 12-13) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein.
As per claims 7 and 19, Gariepy discloses wherein providing the updated environmental map information includes providing only changes made to the environmental map within a predetermined period of time (p’s 91, 94, 70, 99, 9-10, 16-17; claims 6 and 12-13; p’s 5, 8; ab; fig’s 6, 8, 7, 4) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Gariepy discloses via p91:
[0091] According to some embodiments, any or all of the steps 616, 618, or 620 may be run concurrently or in any other order. At step 618, the vehicle senses features of the facility within the vehicle's peripheral environment. For example, this may be done at the same time that the vehicle is navigating according to the step 616. The features may be sensed by the vehicle's sensors, and, using a processor on the vehicle, located relative to the map stored in the vehicle's memory and/or media. In some cases, the features may include the infrastructure of the facility such as walls, doors, structural elements such as posts, etc. In some cases, the features may include static features, such as stationary machines and shelves. In some cases, the features may include dynamic features, such as other vehicles and human pedestrians.
As per claim 8, Gariepy discloses wherein the predetermined period of time is measured since when a prior updated was last sent out to the one or more second processors (fig’s 6, 8, 7, 4; p’s 94, 70, 99, 9-10, 16-17; claims 6 and 12-13; p’s 5, 8; ab) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein.
As per claim 9, Gariepy discloses wherein providing the updated environmental map information includes providing the entire environmental map for a given area proximate to the second vehicle (p’s 70, 99, 9-10, 16-17; claims 6 and 12-13; p’s 5, 8; ab; fig’s 6, 8, 7, 4; p’s 94) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Gariepy discloses via figure 4:

    PNG
    media_image3.png
    916
    698
    media_image3.png
    Greyscale


As per claims 10 and 20, Gariepy discloses wherein providing the updated environmental map information includes providing information for an area within a certain distance of a current location of the second vehicle (p’s 5, 8; ab; p’s 9-10, 16-17; claims 6 and 12-13; fig’s 6, 8, 7, 4; p’s 94, 70, 99) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Gariepy discloses via abstract:
“As the vehicle navigates, it senses features of an industrial facility using its sensor system, and locates the features relative to the map. Subsequently, the vehicle stores the updated map including the feature on the vehicle's storage medium. The map can then be shared with other vehicles or a fleet-management system.”

As per claim 11, Gariepy discloses wherein the certain distance is a linear distance (ab; fig’s 6, 8, 7, 4; p’s 94, 70, 99, 9-10, 16-17; claims 6 and 12-13; p’s 5, 8) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Gariepy discloses via figure 7:

    PNG
    media_image4.png
    637
    484
    media_image4.png
    Greyscale


As per claim 12, Gariepy discloses wherein the certain distance is a driving distance (claims 6 and 12-13; p’s 9-10, 16-17; p’s 5, 8; ab; fig’s 6, 8, 7, 4; p’s 94, 70, 99) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein.
As per claims 13 and 21, Gariepy discloses wherein providing the updated environmental map information includes providing information relevant to a route that the second vehicle is currently following (p’s 16-17; claims 6 and 9-10, 12-13; p’s 5, 8; ab; fig’s 6, 8, 7, 4; p’s 94, 70, 99) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Gariepy discloses via p’s 10, 16 and 17:
[0010] According to some embodiments, transmitting the updated map to the second self-driving vehicle comprises transmitting the updated map to a fleet-management system and subsequently transmitting the map from the fleet-management system to the second vehicle.
[0016] According to some embodiments, the method comprises transmitting the recipe to a second self-driving vehicle so that the second vehicle can autonomously navigate based on the recipe.
[0017] According to some embodiments, transmitting the recipe to the second self-driving vehicle comprises transmitting the recipe to a fleet-management system and subsequently transmitting the recipe from the fleet-management system to the second vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ricci (U.S. patent 9,176,924) discloses roadway map updating using vehicle performance and location information from plural vehicles. 
Cui et al. (U.S. patent application publication 2019/0164,435) discloses controlling access to restricted sectors in airspace is disclosed. The method includes creating a multi-dimensional map of airspace, overlaying a sector having boundaries onto the map, wherein the sector contains a restricted flight zone and a buffer zone monitoring the flight of an unmanned aerial vehicle (UAV), sending a command to the UAV if the UAV enters the buffer zone; and generating a response if the UAV does not leave the sector based on the command.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667